DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-8 of U.S. Application No. 16/486,599 filed on 08/16/2019 have been examined.
Terminal Disclaimer filed on 12/20/2021.
Terminal Disclaimer approved on 12/22/2021.
The amendment filed on 12/20/2021 has been entered and fully considered.
Claims 3-8 have been amended.
Claims 1-8 are pending in Instant Application.

Response to Arguments
In regards to the 112(f) interpretation: Applicant’s amendments with respect to claim 5 has removed the 112(f) interpretation. The previous 112(f) interpretation has been removed. 
In regards to rejection under Double Patenting: Applicant’s filing of the Terminal Disclaimer on 12/20/2021 and approval of the Terminal disclaimer on 12/22/2021 has overcome the Double Patenting rejection. The previous Double Patenting rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (a): Applicant’s amendments and/or arguments with respect to claims 3-4 and 7-8 have been fully considered and 
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-3 and 5-7 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-3 and 5-7 have been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
As per claims 1 and 5, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious controlling the electric motor to output the set countertorque, wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, setting the countertorque such that, as the speed reduction ratio becomes smaller, an absolute value of the countertorque becomes larger.
Claims 2-4 depend from claim 1 and claims 6-8 depend from claim 5 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662